Citation Nr: 0305651	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  95-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1998, the RO 
denied the claim of entitlement to service connection for 
PTSD.  

In September 1999, after adjudicating another issue then 
pending on appeal, the Board remanded the claim of 
entitlement to service connection for PTSD to the RO for 
further development and adjudicative action.  

In November 2002 the RO's most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

3.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was not treated for any mental disorders while on active 
duty.  He was treated for damage to his teeth while on active 
duty.  The cause of the damage to the teeth was not reported.

The service personnel records do not reflect the receipt of 
any awards or decorations indicative of participation in 
combat.  The records show that the veteran was stationed at 
Harbor Island in Seattle, Washington from November 1945 to 
June 1946.  

A VA dental examination was conducted in August 1946.  The 
examiner noted that teeth 8, 9, and 10 were fractured.  By 
rating action of November 1946, dental benefits were granted.

VA records show that in 1992, the veteran complained of 
medical problems as well as an increase in anxiety and 
depressed mood.  A diagnosis of depression was noted in the 
records.  

The transcript of a February 1993 RO hearing has been 
associated with the claims file.  He reported that six men 
attacked him while he was on active duty.  He was knocked to 
the ground and struck with hands, feet and knives.  

He stated that his teeth were knocked out during the assault.  
He was hospitalized for 2 or three days in an infirmary.  The 
transcript of an August 1996 hearing includes the veteran's 
discussion of damage to his teeth during service.  


Clinical records, dated in 1997 and 1998, from DS (initials), 
D.O., include a diagnosis of PTSD and recurrent severe major 
depression.  A May 1997 report contains the veteran's report 
that he was attacked during service.  In August 1998, Dr. DS 
referred to a link between the veteran's PTSD and his service 
experiences.  

In connection with his claim, the veteran provided a 
statement detailing his stressors.  In a January 1998 
statement, the veteran stated that he was attacked while on 
duty, and that he suffered lacerations from knife cuts and 
that his teeth were knocked out.  He indicated that the 
attack occurred in March 1946 while he was in Seattle, 
Washington.  

The transcript of a March 1999 RO hearing has been associated 
with the claims file. The veteran testified that he had PTSD 
as a result of being subjected to personal assault while on 
active duty.  He described the assault in detail.

By letter of February 2000, Dr. DS reported that the veteran 
had been his patient since 1993, and that he suffers from 
PTSD based on experiences in service.  He reported seeing the 
veteran on a bi-monthly basis for PTSD as well as resultant 
depression.  


Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board finds that a remand for further 
development is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will not 
be prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.
In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12- 99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).



Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  



If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Dr. DS has diagnosed PTSD as noted in the treatment records 
associated with the claims folder.  By letter of February 
2000, Dr. DS stated that he has been treating the veteran for 
PTSD.  Therefore, the first requirement for the claim has 
been met.  

In this case, the veteran has not alleged that he engaged in 
combat, and the service records do not indicate the receipt 
of awards or decorations associated with combat service.  
However, there is evidence of non-combat stressors.

With regard to stressors, the Board finds that the evidence 
is in equipoise.  On a number of occasions, the veteran has 
provided details of the attack that he suffered during 
service.  The veteran has also been consistent with regard to 
reported injuries, including damage to his teeth.  Although 
the service and post-service dental records do not include 
the actual cause of the damage, they do show that some of his 
teeth were fractured.  Overall the service records and 
reports generally corroborate the veteran's stressors with 
regard to a personal assault.  Therefore, there is credible 
supporting evidence that a claimed inservice stressor 
occurred.

As noted, PTSD has been diagnosed.  The clinical records from 
Dr. DS contain a reference to the veteran's report of an 
attack during service.  By letter of February 2000, Dr. DS 
provided further clarification by stating that the veteran's 
PTSD is linked to events that occurred during service.  Given 
his history of treating the veteran since 1993, the reports 
and letter provided by Dr. DS are adequate with regard to the 
requirement of a link established by medical evidence, 
between the current symptoms and the inservice stressor has 
been provided.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  On the basis of the foregoing, the Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, support a grant of entitlement 
to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

